Citation Nr: 1712805	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-05 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left ankle sprain with history of degenerative joint disease (hereinafter left ankle disability) prior to June 17, 2010, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected status post right Achilles tendon repair, with scar (hereinafter right ankle disability) prior to February 14, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1986 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for left and right ankle disabilities and assigned an initial noncompensable rating for the left ankle disability and an initial rating of 10 percent for the right ankle disability, both effective December 4, 2009, the date of the Veteran's claim.

In a January 2012 rating decision, the RO granted an initial rating increase to 10 percent for the left ankle disability, effective June 17, 2010.  In a May 2015 rating decision, the RO granted an initial rating increase to 20 percent for the right ankle disability, effective February 14, 2012.  Despite the higher ratings, the Veteran has not been awarded the highest possible rating, and such ratings only apply to part of the appeal period.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his ankle disabilities approximately seven years ago, in May 2010.  He has since had two surgeries on the left ankle, and has recently submitted statements in June 2016 suggesting his ankle disability may have increased in severity.  See, 38 C.F.R. § 3.327(a) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).
The Board adds that subsequent to the Veteran's May 2010 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, both ankles are disabled and service-connected.  

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).
Since the last examination, the Veteran has had left ankle surgery, and articulated continuing and potentially worsening symptomatology.  Under Correia, there is a need for testing for pain on both active and passive motion and when weight-bearing and nonweight-bearing.  Therefore, a remand is required to afford the Veteran an updated VA examination of his ankle disabilities.  

Finally, it appears from the record that the Veteran continues to seek treatment from R. O., Sports Medicine and Physiatry.  While records from that facility dated through August 2016 are associated with the claims file, updated records should be requested and obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, 
submit or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include treatment records from R. O., Sports Medicine and Physiatry for the period from August 2016 to the present.

2. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left and right ankle disabilities.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner must state whether there is ankylosis of either ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; or ankylosis of either ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.
Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right and left ankle disabilities.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



